Citation Nr: 1816972	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-11 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Entitlement to service connection for pulmonary/respiratory disability, to include asbestosis, claimed as due to asbestos exposure.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. E. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from February 1967 to December 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office in Anchorage, Alaska.   


FINDING OF FACT

Pulmonary asbestosis was incurred as a result of service.


CONCLUSION OF LAW

The criteria for service connection for pulmonary asbestosis have been met.  38 U.S.C. §§ 1110, 1154, (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he is entitled to service connection for pulmonary asbestosis.  He maintains that his pulmonary asbestosis is a result of exposure to asbestos while serving aboard the U.S.S. Navasota.

Veterans who were exposed to asbestos while in service and developed a disease related to that asbestos exposure may receive compensation benefits.  In order to establish entitlement to compensation based on exposure to asbestos, the evidence must show in-service asbestos exposure, and a diagnosed disability that has been associated with in-service asbestos exposure.

The Veteran's DD Form 214 and service personnel records verify his service on the U.S.S. Navasota in 1968, 1969 and 1970, as well as his duty assignment as a machinist mate third class.  The Board notes that the U.S.S. Navasota was a Navy oil tanker that was built in 1945.  The Board further notes that the Veteran's military occupational specialty (MOS) of machinist mate suggests probable asbestos exposure during service.  See VA Adjudication Manual ("Manual"), M21-1, Section IV.ii.1.I.3.d. (Use of Navy MOS to Determine Probability of In-Service Asbestos Exposure).

VA medical records dated from August 2010 onward indicate that the Veteran has bilateral pleural plaques consistent with asbestosis.  

A VA examiner reviewed the Veteran's records in February 2016.  She noted that the presence of plaques had been determined by the Veteran's treating providers as consistent with past asbestos exposure.  She did not provide an opinion as to the etiology of the Veteran's asbestosis.  She indicated that she had not been informed as to whether the ship the Veteran was aboard had asbestos and noted that there was some evidence that the Veteran had worked as an auto mechanic, which might have some risk for asbestos exposure.  

In August 2016, the Veteran reported that he had frequent exposure to asbestos in the Navy and that he did not wear a mask.  He denied exposure to asbestos after service.  The VA examiner opined that it was less likely than not that the Veteran's asbestosis was incurred in or caused by service.  Her rationale was that she was unable to establish that the Veteran's exposure to asbestos occurred in service without resort to speculation.  

The Board finds the February and August 2016 VA examination reports and the August 2016 VA medical opinion to be inadequate.  The VA examiners were unsure of the Veteran's exposure to asbestos during service.  In this case, based on the Veteran's ship and his MOS, the Board concedes that the Veteran had in-service asbestos exposure.  Finding all doubt in favor of the Veteran, the Board finds that the Veteran's pulmonary asbestosis stems from his exposure to asbestos during service rather than to any potential unverified exposure to asbestos after service.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, the Board finds that the most probative evidence of record supports that the Veteran has pulmonary asbestosis and that it is due to a documented in-service injury (i.e., asbestos exposure).  Accordingly, the Board finds that the criteria for service connection for pulmonary asbestosis have been met and service connection is granted.  38 C.F.R. § 3.303.  


ORDER

Service connection for pulmonary asbestosis is granted.




____________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


